— In consolidated matters (1) for specific performance of a contract to sell a parcel of real property, and (2) a summary proceeding to regain possession of a certain premises, the landowner, Island Affiliates, appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (DiPaola, J.), entered April 13, 1984, as (1) modified an earlier order which required the payment into court of a stated amount, monthly, to stand as security, inter *780alia, for rent, and (2) denied that branch of its motion which sought an order directing that such funds be released to it on a regular basis without the need for repeated applications for such relief.
Order affirmed, insofar as appealed from, with costs.
It is obvious from a reading of Justice DiPaolo’s memorandum that this matter has been caused to lag unreasonably and that it was his intention that it be determined on its merits with all dispatch. His interpretation and application of his earlier order comport with this desire and do not offend any applicable principle of law or statute. Significantly there has been no stay of summary proceeding, there has been no appeal or motion to reargue regarding the earlier order which might have sought clarification thereof to the end now sought on appeal, and the very taking of this appeal is antithetical to the dispatch sought and anticipated by Justice DiPaola, as demonstrated by his grant of a trial preference in this matter. Indeed, had this matter progressed as anticipated, the relief sought would be unnecessary. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.